Filed 1/25/22 P. v. Easley CA2/3
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

  THE PEOPLE,                                                          B306376

           Plaintiff and Respondent,                                   (Los Angeles County
                                                                       Super. Ct. No. SA085062)
           v.

  CHARLES J. EASLEY,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Mark E. Windham, Judge. Reversed with
directions.
      Susan Morrow Maxwell, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Michael R. Johnsen, Deputy
Attorneys General, for Plaintiff and Respondent.
                  _________________________
      Charles J. Easley appeals from an order declining to
resentence him under Penal Code1 section 1170, subdivision (d),
contending that the trial court misunderstood the scope of its
discretion under that section. He also contends that remand is
necessary for resentencing under newly enacted Senate Bill
No. 483. The Attorney General concedes both points, and we
agree that the matter must be remanded for resentencing.
                        BACKGROUND
       In 2014, Easley pled guilty to first degree burglary (§ 459)
and admitted he had one prior serious felony conviction within
the meaning of the Three Strikes law and of section 667,
subdivision (a)(1), and two prior felony convictions within the
meaning of section 667.5, subdivision (b). That same year, the
trial court sentenced Easley to four years, doubled to eight years
under the Three Strikes law, five years (§ 667, subd. (a)), and to
two 1-year terms (§ 667.5, subd. (b)).
       In 2019, the Secretary of the California Department of
Corrections and Rehabilitation (CDCR) recommended to the trial
court that it resentence Easley under section 1170, subdivision
(d), noting that Easley’s sentence included a five-year
enhancement that courts now had discretion to strike. Former
section 1170, subdivision (d)(1), provided that a trial court may,
on CDCR’s recommendation, recall the sentence and commitment
previously ordered and resentence the defendant in the same
manner as if the defendant had not previously been sentenced,
provided that the new sentence, if any, is no greater than the
initial sentence. This section applies to plea agreements and


      1All further undesignated statutory references are to the
Penal Code.




                                2
permits reducing the defendant’s term of imprisonment if it is in
the interest of justice.2
      The same trial judge that had originally sentenced Easley
declined to resentence him, finding that although Easley was on
a “path of authentic rehabilitation,” it “will not disturb the
agreement of the parties and the underlying expectations,
particularly when this would result in a disparity between the
defendant’s sentence and sentences of those similarly situated
and a sentence disproportionate to the gravity of the defendant’s
serious offense, given its commission after a long record of
convictions, including serious felony convictions.”
                          DISCUSSION
      Easley appealed from the trial court’s order denying
resentencing under section 1170, subdivision (d)(1), initially
contending in his opening brief only that the trial court had
misunderstood the scope of its discretion under that law. But
while this matter was pending on appeal, the Governor signed
two bills that potentially impact Easley’s sentence.
      The first, Assembly Bill No. 1540 (Stats. 2021, ch. 719),
became effective January 1, 2022 and has renumbered section
1170, subdivision (d)(1), as section 1170.03 and revised it. As
revised, section 1170.03, subdivision (a)(2), requires a court to
“apply any changes in law that reduce sentences or provide for
judicial discretion” when resentencing under the statute. And

      2
         Our California Supreme Court is considering whether a
trial court errs when it declines to accept CDCR’s
recommendation that a defendant’s sentence be recalled to
address amendments made by Senate Bill No. 1393. (People v.
Arnold (Dec. 29, 2021, B305073) [nonpub. opn.], review granted
July 14, 2021, S269172.)




                                 3
where, as here, CDCR recommends resentencing, there is a
presumption favoring recall and resentencing, which can be
overcome if a court finds that the defendant poses an
unreasonable risk of danger to public safety. (§ 1170.03,
subd. (b)(2).) As the Attorney General notes in his briefing on
appeal, Assembly Bill No. 1540’s legislative history suggests that
the bill was in part intended to clarify the Legislature’s intent
that trial courts should accept CDCR’s resentencing
recommendations. (See, e.g., Sen. Rules Com., Off. of Sen. Floor
Analyses, 3d reading analysis of Assem. Bill No. 1540 (2021–2022
Reg. Sess.) as amended Sept. 3, 2021, p. 3 [bill clarifies
legislature’s intent to honor time, thought, and effort law
enforcement agencies put into referrals]; Sen. Com. on Public
Safety, Rep. on Assem. Bill No. 1540 (2021–2022 Reg. Sess.) as
amended June 22, 2021, p. 3 [same].)
       The second piece of legislation that the Governor signed
while this appeal was pending is Senate Bill No. 483, which also
became effective January 1, 2022. (Stats. 2021, ch. 728.)
As relevant here, Senate Bill No. 483 adds section 1171.1, which
invalidates one-year enhancements imposed under section 667.5.
Any such enhancement imposed before January 1, 2020, except
for one imposed for a prior conviction for a sexually violent
offense as defined by Welfare and Institutions Code section 6600,
now “is legally invalid.” (§ 1171.1, subd. (a).) CDCR must
identify qualifying individuals and give their information to the
sentencing court that imposed the enhancement. (§ 1171.1,
subd. (b).) The sentencing court shall then verify that the
judgment includes a qualifying sentence enhancement and, if it
does, recall the sentence and resentence the defendant. The new
sentence shall result in a lesser sentence than the original one,




                                4
unless the court finds by clear and convincing evidence that a
lesser sentence would endanger public safety. (§ 1171.1, subd.
(d)(1).) The resentencing court may “consider postconviction
factors, including, but not limited to, the disciplinary record and
record of rehabilitation of the defendant while incarcerated,
evidence that reflects whether age, time served, and diminished
physical condition, if any, have reduced the defendant’s risk for
future violence, and evidence that reflects that circumstances
have changed since the original sentencing so that continued
incarceration is no longer in the interest of justice.” (§ 1171.1,
subd. (d)(3).)
       Citing judicial economy, the Attorney General states that
because Easley’s recall request will at some point be considered
under the new statute—either because the trial court below
misunderstood the statutory mandates or because CDCR will
reinitiate the recall request—there is little point in litigating
Easley’s claims on appeal. The Attorney General therefore
suggests that we reverse the trial court’s order and remand for a
new hearing under section 1170.03.
       We agree with that suggestion and further note, as does the
Attorney General, that on remand the two 1-year enhancements
imposed under section 667.5, subdivision (b), must be stricken
per Senate Bill No. 483, resulting in a lesser sentence unless the
trial court determines by clear and convincing evidence that a
lesser sentence would endanger public safety (§ 1171.1,
subd. (d)(1)).




                                5
                         DISPOSITION
       The order is reversed, and the matter is remanded to the
trial court with the direction to hold a new hearing under section
1170.03 and to strike the two 1-year enhancements imposed
under section 667.5, subdivision (b), unless it determines that a
lesser sentence endangers public safety.
       NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                          EDMON, P. J.


We concur:




                        LAVIN, J.




                        EGERTON, J.




                                6